ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 15 March 2019 which claims foreign priority to FR1852268 and FR1856723 filed 16 March 2018 and 19 July 2018 respectively.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by the applicant’s representative during the interview conducted 3 May 2021 as follows: 
Claims 1-6 are cancelled and replaced with claims 7-12:
7. A method of driving an aircraft undercarriage between a deployed position and a retracted position, wherein the undercarriage comprises:  
a leg hinged to a structure of the aircraft configured to move between the deployed position and the retracted position, stabilized in the deployed position by a brace member comprising first and second limbs that are hinged to each other, the first limb coupled to the leg and the second limb coupled to the structure of the aircraft, the first and second limbs configured in an aligned position when the leg is in the deployed position;
wherein the method comprises:
rotating a rotary actuator is arranged on the aircraft, the actuator having first and second cranks mounted to turn freely about a common axis of rotation resulting in an angular position of the first and second cranks that can be controlled, 
the first crank being connected to the brace member by a first connecting rod, 
the second crank being connected to the leg by a second connecting rod, such that the first and second cranks comprise: 
- a first angular position in which the first crank and the first connecting rod are brought into a first alignment when the leg is in the deployed position, thereby stabilizing the first and second limbs of the brace member in a substantially aligned position; and 

8. The method according to claim 7, wherein the first alignment and the second alignment are defined by abutments between the first or second crank and the first or second connecting rod, respectively.  
9. The method according to claim 7, wherein doors are coupled to the brace member, the doors configured to close a well in which the undercarriage is housed when in the retracted position, the doors being in the closed position when the undercarriage is in the deployed position and when the undercarriage is in the retracted position.  
10. The method according to claim 9, wherein prestress is established on the doors when they doors are in the closed position so that the prestress causes the alignment of the first or second crank and first or second connecting rod respectively.  
11. The method according to claim 7, wherein a resilient abutment is placed on the structure of the aircraft in such a manner that a portion of the undercarriage comes into contact against the resilient abutment and exerts prestress on the undercarriage causing the alignment of the second connecting rod and of the second crank when the undercarriage is in the retracted position.  
12. The method according to claim 11, wherein the resilient abutment comprises a piston projecting from a body by action of Belleville washers imparting prestress on the piston, wherein a portion of the brace member is configured to bear against the piston when the undercarriage is in the retracted position.
Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 7, the prior art of record fails to disclose or teach “a leg hinged to a structure of the aircraft configured to move between the deployed position and the retracted position, stabilized in the deployed position by a brace member comprising first and second limbs that are hinged to each other, the first limb coupled to the leg and the second limb coupled to the structure of the aircraft, the first and second limbs configured in an aligned position when the leg is in the deployed position; wherein the method comprises: rotating a rotary actuator is arranged on the aircraft, the actuator having first and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/11/2021